DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogan et al. (US 2018/0166809).
In regards to claim 1, Brogan discloses of an electronic device (1), comprising: a housing; a printed circuit board (PCB, for example 12) disposed in an inner space of the housing and including at least one first conductive contact exposed at least partially and electrically connected to a wireless communication circuit (see Figs 2-6, 14 and Paragraph 0128); and an antenna structure (for example 57-61, see Fig 14 and Paragraphs 0174-0181) disposed on the PCB (12), including at least one first antenna element and at least one second conductive contact exposed at least partially and electrically connected to the at least one first antenna element, wherein the at least one first conductive contact is electrically connected to the at least one second conductive contact when the antenna structure is combined with the PCB (12), and wherein the wireless communication circuit is configured to form a directional beam through the at 
In regards to claim 2, Brogan discloses of the electronic device of claim 1, wherein the wireless communication circuit is further configured to transmit and/or receive a signal having a frequency between about 3 GHz and 100 GHz through the at least one first antenna element (for example see Fig 14 and Paragraphs 0174-0181, the frequencies of the antenna protocols listed fall within the 3-100 GHz range).  
In regards to claim 3, Brogan discloses of the electronic device of claim 1, wherein the housing includes: a first plate facing a first direction, a second plate facing a second direction opposite to the first direction, and a lateral member surrounding a space between the first plate and the second plate, wherein the PCB further includes: a first surface facing the first direction; a second surface facing the second direction; and a side surface surrounding a space between the first surface and the second surface, and wherein the at least one first conductive contact is disposed to be exposed to at least a portion of the first surface of the PCB (for example see Figs 2-6).  
In regards to claim 7, Brogan discloses of the electronic device of claim 3, further comprising a device substrate disposed substantially in parallel with the first plate in the space, wherein the PCB (12) is disposed between the device substrate and the second plate or between the device substrate and a display (for example 2), and overlapped with at least a portion of the device substrate when the first plate is viewed from above (for example see Figs 2-6, 14 and Paragraphs 0072, 0090-0091, 0128, 0174-0181).  
In regards to claim 8, Brogan discloses of the electronic device of claim 7, wherein the PCB further includes at least one second antenna element exposed 
In regards to claim 9, Brogan discloses of the electronic device of claim 8, wherein when the PCB (12) is disposed between the device substrate and the display (2), the device substrate includes a nonconductive material formed in an area overlapped with the at least one second antenna element when the first plate is viewed from above (for example see Figs 2-6, 14 and Paragraphs 0072, 0090-0091, 0128, 0174-0181).  
In regards to claim 19, Brogan discloses of the electronic device of claim 3, further comprising a display (for example 2) disposed to be visible to an outside through the first plate, wherein the first plate is disposed to cover a peripheral area between the display (2) and the lateral member, and wherein the at least one first antenna element is disposed to be exposed at a position overlapping the peripheral area when the first plate is viewed from above (for example see Figs 1a-1b, 2-5).  
In regards to claim 20, Brogan discloses of the electronic device of claim 3, wherein at least a portion of the lateral member is formed as a nonconductive area including a nonconductive material, and wherein the wireless communication circuit is further configured to form a beam pattern at least in a direction of the nonconductive area through the at least one first antenna element (for example see Figs 1a-1b, 2-5, 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brogan et al. (US 2018/0166809) in view of Xia et al. (US 2019/0229404).
In regards to claim 4, Brogan discloses of the electronic device of claim 3 as found within the explanation above, wherein the antenna structure further includes: a third surface facing the lateral member in the space; a fourth surface opposite to the third surface; and  a side surface surrounding an inner space between the third surface and the fourth surface, wherein the side surface includes: a first side surface facing the first surface of the PCB; a second side surface extending perpendicularly from the first surface; a third side surface extending from the second side surface in parallel with the first side surface; and a fourth side surface extending from the third side surface in parallel with the second side surface (for example see Fig 14 and Paragraphs 0174-0181). 
However, Brogan does not explicitly disclose of wherein the at least one first antenna element includes a pair of conductive patterns spaced apart at regular intervals in a direction from the first side surface to the second side surface inside the inner space.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to have an antenna including conductive patterns spaced apart in regular intervals as taught by Xia for providing conductive paths for the antenna elements to send/receive data.
In regards to claim 5, Brogan in view of Xia disclose of the electronic device of claim 4, wherein the at least one second conductive contact is disposed to be exposed to the first side surface of the antenna structure, and wherein the at least one first conductive contact is further electrically connected to the at least one second conductive contact when the first side surface meets the first surface (for example see Brogan Figs 2-6, 14 and Xia Figs 1-2).  

In regards to claim 10, Brogan discloses of the electronic device of claim 3 as found within the explanation above, wherein the antenna structure further includes: a third surface facing the second surface; a fourth surface opposite to the third surface; and a side surface surrounding an inner space between the third surface and the fourth surface, wherein the side surface includes: a first side surface; a second side surface extending perpendicularly from the first surface; a third side surface extending from the second side surface in parallel with the first side surface; and a fourth side surface extending from the third side surface in parallel with the second side surface (for example see Fig 14 and Paragraphs 0174-0181). 
However, Brogan does not explicitly disclose of wherein the at least one first antenna element includes a pair of conductive patterns spaced apart at regular intervals in a direction from the third side surface to the fourth side surface inside the inner space near the first side surface.  
Xia discloses of an electronic device, comprising: a housing; a printed circuit board (PCB, for example 12) disposed in an inner space of the housing and including at least one first conductive contact exposed at least partially and electrically connected to a wireless communication circuit (for example 11); and an antenna structure (for example 2a-2c, see Fig 1) disposed on the PCB (12), including at least one first antenna element and at least one second conductive contact exposed at least partially and electrically connected to the at least one first antenna element, wherein the at least one first conductive contact is electrically connected to the at least one second conductive contact when the antenna structure is combined with the PCB (12), and wherein the wireless communication circuit is configured to form a directional beam through the at least one first antenna element, wherein the at least one first antenna element includes a pair of conductive patterns (for example see connections to 21 of 2a-2c) spaced apart at regular intervals in a direction from the first side surface to the second side surface inside the inner space (for example see Fig 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an antenna including conductive patterns spaced apart in regular intervals as taught by Xia for providing conductive paths for the antenna elements to send/receive data.

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 11, the prior art does not disclose of the electronic device of claim 10, wherein the at least one first conductive contact is disposed to be exposed to at least a portion of the first surface of the PCB, wherein the at least one second conductive contact is disposed to be exposed to the third surface of the antenna structure, and wherein the at least one first conductive contact is further electrically connected to the at least one second conductive contact when the third surface meets the first surface, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-18 are also objected to as being dependent on claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844